

EXHIBIT 10.1


a10qexhibitabseparati_image1.jpg [a10qexhibitabseparati_image1.jpg]


Separation and Release Agreement
Tapestry, Inc. and its subsidiaries and affiliates (“Employer”) and Anna Bakst
(“Executive”) enter into this Separation and Release Agreement (“Agreement”),
which was received by Executive on or before December 11, 2019 signed by
Executive on the date shown below Executive’s signature on the last page of this
Agreement and is effective eight days (8) after the date of execution by
Executive unless Executive revokes the Agreement before that date, for and in
consideration of the promises made among the parties and other good and valuable
consideration as follows:
1.Separation Date. Effective December 31, 2019, Executive’s employment shall
terminate (the “Separation Date”). However, Executive and Employer will
determine working arrangements until that date.
2.    Payments. Provided Executive executes this Agreement and returns it to
Employer no later than January 1, 2020, and that Executive executes the Addendum
according to the provisions of Paragraph 20, subject to the terms of this
Agreement and does not revoke this Agreement within the period specified in
Paragraph 4.a.iii, including that Executive shall continue to carry out her
current role in a professional manner consistent with her/his current
performance until the Separation date, Employer will pay Executive:
(a)    Salary Continuation Payments. Employer will pay Executive severance pay
in the gross aggregate amount of $875,000.00 (Eight Hundred and Seventy-Five
Thousand Dollars and Zero Cents), which is equal to twelve (12) months of
Executive’s current base salary, subject to the usual withholding required by
law (the “Salary Continuation Payments”). The Salary Continuation Payments will
be paid in installments on Employer’s normal payroll dates (the “Salary
Continuation Period”), subject to compliance with any payment timing
requirements pursuant to Section 409A as set forth in Paragraph 18 below.  If
Executive is eligible for and elects COBRA continuation coverage, the premium
charged the Executive during the Salary Continuation Period shall be at the same
rate charged an active Executive of Employer for similar coverage. The premium
for COBRA continuation coverage after the end of the Salary Continuation Period
shall be entirely at Executive’s expense and may be different from the premium
charged during the Salary Continuation Period. Executive’s participation in the
group medical and dental plan of Employer shall terminate in accordance with the
COBRA continuation of coverage provisions under the group medical and dental
plan of Employer. Executive acknowledges that s/he understands the conditions
under which benefits may be forfeited and the conditions under which benefits
may have to be returned to Employer.
(b)     Executive acknowledges and agrees that other than any items specifically
set forth in this Agreement, Executive is not and will not be due any other
compensation, payments or benefits, including, but not limited to, compensation
for unpaid


1





--------------------------------------------------------------------------------




salary (except for amounts unpaid and owing for Executive’s employment with
Employer and its affiliates prior to the Separation Date), future equity grants
(e.g., annual equity grants generally awarded in August), unpaid bonus and
severance from Employer or any of its affiliates, and as of and after the
Separation Date, except as provided herein.
(c)    Executive’s participation in the Employer’s group benefit plans available
to the employees of Tapestry, Inc. shall cease as of the Separation Date, and
Executive will not be eligible to participate in any of the benefit plans of
Employer or any of its affiliates, including, without limitation, Employer’s
Savings Plan, life insurance, business travel accident insurance, accidental
death & dismemberment, and group short-term and long-term disability insurance. 
Executive will be entitled to fulfillment of any matching grant obligations
under Employer’s Matching Grants Program with respect to commitments made by
Executive prior to the Separation Date.  During the Salary Continuation Period,
Executive shall be entitled to continued participation in Employer’s employee
discount program for Employer’s products. Employer shall promptly reimburse
Executive for business expenses incurred in the ordinary course of Executive’s
employment on or before the Separation Date, but not previously reimbursed,
provided Employer’s policies of documentation and approval are satisfied.
(d)    Tax Withholding and Adequacy of Payments. All payments and benefits to be
made or provided to Executive will be subject to all applicable tax withholding
as required by applicable federal, state and local withholding tax laws. The
payments received in this Section are adequate and sufficient for entering into
this Agreement and include benefits to which Executive is not otherwise
entitled.
3.    Equity.
(a)    New Hire RSU Award granted in April 2018: During the Salary Continuation
Period, Employee’s New Hire RSUs shall continue to vest in accordance with the
terms and conditions of the grant agreement in force between Employer and the
Employee. New Hire RSUs that are not vested as of the last day of the Salary
Continuation Period shall be forfeited. 
(b)    Annual Option and RSU Awards granted in August 2018 and August 2019: A
pro-rata portion of Executive’s annual Option and RSU awards, determined based
on the number of days elapsed during the vesting period prior to the Separation
Date, shall remain eligible to become vested on the first vesting date set forth
in the applicable award agreement following the Separation Date.
(c)     Annual Performance RSUs (PRSUs) granted in August 2018 and August 2019:
A pro-rata portion of Executive’s PRSU awards, determined based on the number of
days elapsed during the vesting period prior to the Separation Date (adjusted
based upon actual Company achievement of the Performance Goals), shall remain
eligible to become vested on the Vesting date, which is the third anniversary of
the grant date.
4.    Release. Executive, for herself, Executive’s successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges
Employer, any affiliated company or subsidiary, their predecessors, successors,
subsidiaries, affiliates, assigns, shareholders, directors, officers, agents,
attorneys, employees, employee benefit plans and


2





--------------------------------------------------------------------------------




their administrators and trustees, in their individual and official capacities,
whether past, present, or future (the “Released Parties”) from and against any
and all actions, suits, debts, demands, damages, claims, judgments, or
liabilities of any nature, including costs and attorneys’ fees, whether known or
unknown, including, but not limited to, all claims arising out of Executive’s
employment with or separation from any of the Released Parties, such as (by way
of example only) any claim for bonus, severance, or other benefits apart from
the benefits expressly stated herein; breach of contract; wrongful discharge;
impairment of economic opportunity; any claim under common-law or at equity; any
tort; claims for reimbursements; claims for commissions; or claims for
employment discrimination under any state, federal and local law, statute, or
regulation or claims related to any other restriction or the right to terminate
employment, including without limitation, Title VII of the Civil Rights Act of
1964, as amended; the Americans with Disabilities Act of 1990, as amended; the
Human Rights Act, as Amended; the Age Discrimination in Employment Act, as
amended; the National Labor Relations Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act of 1993, as amended, the New York
State Human Rights Law, the New York City Administrative Code, the New York
Labor Law, the New York Minimum Wage Act, the statutory provisions regarding
retaliation/discrimination under the New York Worker’s Compensation Law, the New
York City Earned Sick Time Act, the New York City Human Rights Law, the Maryland
Fair Employment Practices Act, Reasonable Accommodations for Disabilities Due to
Pregnancy Law, anti-retaliation provisions of the Maryland workers’ compensation
laws, Baltimore City (Baltimore City, Md., Code art. 4, §§ 3-1, et seq.), Prince
George’s County (Prince George’s Cty., Md., Code, Subtitle 2, Sections 2-185, et
seq.), Howard County (Howard Cty., Md., Code §§ 12.208, et seq.), and Montgomery
County (Montgomery Cty., Md., Code §§ 27-11, et seq.), and any other claim of
discrimination or retaliation in employment (whether based on federal, state, or
local law, statutory or decisional) that may be lawfully waived by agreement;
and corresponding state and local anti-discrimination laws, as applicable,
including but not limited to any other human rights, civil rights, employment
anti-discrimination laws, and family and medical leave laws of the State of New
York and/or the City of New York, as amended. Nothing herein shall release any
party from any obligation under this Agreement. Executive acknowledges and
agrees that this release and the covenant not to sue set forth in Paragraph 5
are essential and material terms of this Agreement and that, without such
release and covenant not to sue, no agreement would have been reached by the
parties and no benefits would have been paid. Executive understands and
acknowledges the significance and consequences of this release and this
Agreement.
(a)    EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. 621 (“ADEA”) AND THE OLDER WORKERS BENEFIT
PROTECTION ACT (“OWBPA”). THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT.
(i)    EXECUTIVE AGREES THAT THIS AGREEMENT PROVIDES BENEFITS TO WHICH EXECUTIVE
IS NOT OTHERWISE ENTITLED,


3





--------------------------------------------------------------------------------




AND THAT EMPLOYER HAS ADVISED EXECUTIVE TO CONSULT AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT.
(ii)    EXECUTIVE HAS BEEN PROVIDED TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER WHETHER EXECUTIVE SHOULD SIGN THIS AGREEMENT AND WAIVE AND RELEASE ALL
CLAIMS AND RIGHTS ARISING UNDER ADEA AND OWBPA. ANY MODIFICATIONS TO THIS
AGREEMENT, MATERIAL OR OTHERWISE, DO NOT RE-START THE 21-DAY CONSIDERATION
PERIOD.
(iii)    EXECUTIVE SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS
AGREEMENT AFTER ITS EXECUTION BY EXECUTIVE AND THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD HAS EXPIRED. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED IN WRITING TO EMPLOYER’S CHIEF
LEGAL OFFICER AT 10 HUDSON YARDS, NEW YORK, NY 10001 AND MUST STATE: “I HEREBY
REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.”
(b)    IN THE EVENT EXECUTIVE RETAINS ANY AMOUNT PAID UNDER THIS AGREEMENT AND
LATER ASSERTS OR FILES A CLAIM, CHARGE, COMPLAINT, OR ACTION AND OBTAINS A
JUDGMENT, IT IS THE INTENT OF THE PARTIES THAT ALL PAYMENTS MADE TO THE
EXECUTIVE HEREUNDER SHALL BE OFFSET AGAINST ANY JUDGMENT EXECUTIVE OBTAINS.
5.    Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
including but not limited to any of the claims released in Paragraph 4 of this
Agreement. In the event of Executive’s breach of the terms of this Agreement,
without prejudice to Employer’s other rights and remedies available at law or in
equity, except as prohibited by law, Executive shall be liable for all costs and
expenses (including, without limitation, reasonable attorney’s fees and legal
expenses) incurred by Employer as a result of such breach. Nothing herein shall
prevent Executive or Employer from instituting any action required to enforce
the terms of this Agreement or to determine the validity of this Agreement.
6.    EEOC, NLRB, SEC, and Governmental Agencies. Notwithstanding the provisions
of Paragraph 5 above, or any provision of this Agreement, nothing in this
Agreement is intended to or shall preclude Executive from filing a complaint
and/or charge with the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Securities and Exchange Commission, or any other
appropriate federal, state, or local government agency, or preclude Executive
from cooperating with any such agency in any investigation. Nothing herein shall
be construed to prevent Executive from enforcing any rights Executive may have
under the Employee Retirement Income Security Act of 1974, commonly known as
ERISA.
7.    Confidentiality. At all times hereafter, Executive will maintain the
confidentiality of all information in whatever form concerning Employer or any
of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, Executives, trade


4





--------------------------------------------------------------------------------




practices, trade secrets, know-how or other matters which are not generally
known outside Employer, and Executive will not, directly or indirectly, make any
disclosure thereof to anyone, or make any use thereof, on her own behalf or on
behalf of any third party, unless specifically requested by or agreed to in
writing by an executive officer of Employer.
In addition, Executive agrees that, except as required by law or regulation,
s/he will not, at any time, discuss publicly (including, without limitation, any
member of the media) the terms of Executive’s employment severance (including,
without limitation, the terms of this Agreement), except with Executive’s
attorneys, immediate family and financial advisors, and to the extent necessary
to enforce the terms and conditions of this Agreement or as otherwise required
by law, or pursuant to a valid subpoena, discovery notice, demand or request, or
Court order or process.
In the event that Executive breaches this Paragraph 7, Executive shall be
required to reimburse Employer the full amount of any Salary Continuation
Payments received under this Agreement and shall forfeit any remaining unpaid
Salary Continuation Payments. In addition, Employer shall be entitled to
preliminarily or permanently enjoin Executive from violating this Paragraph 7 in
order to prevent the continuation of such harm.
8.    Return of Company Property. Executive will promptly after the Separation
Date return to Employer all reports, files, memoranda, records, computer
equipment and software, credit cards, cardkey passes, door and file keys,
computer access codes or disks and instructional manuals, and other physical or
personal property which s/he received or prepared or helped prepare in
connection with his/her employment with Employer, its subsidiaries and
affiliates, and Executive will not retain any copies, duplicates, reproductions
or excerpts thereof.
9.    Non-Disparagement. Executive agrees to refrain from making public or
private comments or taking any actions which disparage, or are disparaging,
derogatory or negative about the business of Employer, or the products, policies
or decisions of Employer, or any present or former officers, directors or
Executives of Employer or any of its operating divisions, subsidiaries or
affiliates. In the event that Executive breaches this Paragraph 9, Executive
shall be required to reimburse Employer the full amount of any Salary
Continuation Payments received under this Agreement and shall forfeit any
remaining unpaid Salary Continuation Payments. In addition, Employer shall be
entitled to preliminarily or permanently enjoin Executive from violating this
Paragraph 9 in order to prevent the continuation of such harm. Employer agrees
that its Executive Committee shall refrain from making public or private
comments or taking any actions which disparage, or are disparaging, derogatory
or negative about Executive.
10.    Non-Solicitation. In consideration for receiving the payments called for
hereunder, Executive agrees that at all times until December 31, 2020, Executive
shall not, without the prior written consent of Employer, alone, or in
association with others, solicit on behalf of Executive, or any other person,
firm, corporation or entity, any employee of Employer, or any of its operating
divisions, subsidiaries or affiliates, for employment, consulting or other
independent contractor arrangements. For purposes of this Agreement and to avoid
any ambiguity, Employer and Executive agree that it will be presumed that
Executive solicited an employee of Employer if such employee commences
employment for or on behalf of Executive prior to December 31, 2020.
Notwithstanding the foregoing, Employer agrees that Executive shall be entitled
to solicit Executive’s current executive assistant at Employer


5





--------------------------------------------------------------------------------




for future employment. Executive acknowledges that compliance with this
Paragraph 10 is necessary to protect the business and good will of Employer and
that a breach of any of these provisions will irreparably and continually damage
Employer, for which money damages may not be adequate. Accordingly, in the event
that Executive breaches this Paragraph 10, Executive shall be required to
reimburse Employer the full amount of any Salary Continuation Payments received
and shall forfeit any remaining unpaid Salary Continuation Payments, along with
any other relief to which Employer may be entitled. In addition, Employer shall
be entitled to preliminarily or permanently enjoin Executive from violating this
Paragraph 10 in order to prevent the continuation of such harm.
11.    Neutral Reference. Employer will provide references for Executive
consistent with its neutral reference policy, which is to confirm Executive’s
dates of employment with Employer and title during the period of employment.
Employer’s outside vendor “The Work Number” provides employment verifications. 
A prospective employer can access The Work Number by calling 1-800-367-2884 or
via the Web at: http://www.theworknumber.com.  Employer Code is: 11194.
12.    Future Employment. Executive shall be restricted from counseling,
advising, or becoming employed by, or providing any and all services to a
competitor of Employer during the Salary Continuation Period. Executive
acknowledges that compliance with this Paragraph 12 is necessary to protect the
business and good will of Employer and that a breach of any of these provisions
will irreparably and continually damage Employer, for which money damages may
not be adequate. Accordingly, in the event that Executive breaches this
Paragraph 12, Executive shall forfeit any remaining unpaid Salary Continuation
Payments along with any other relief to which Employer may be entitled and
Executive shall be required to reimburse Employer the full amount of any and all
benefits paid under this Agreement. In addition, Employer shall be entitled to
preliminarily or permanently enjoin Executive from violating this Paragraph 12
in order to prevent the continuation of such harm. For the purposes of this
provision, “Competitors” includes the following companies together with their
respective subsidiaries, parent entities and all other affiliates: Adidas AG,
Burberry Group PLC; Capri Holdings Limited; Cole Hahn LLC; Fast Retailing Co.,
Ltd.; Compagnie Financiere Richemont SA; Fung Group; G-III Apparel Group, Ltd.;
The Gap, Inc.; Kering; L Brands, Inc.; LVMH Moet Hennessy Louis Vuitton SA;
Nike, Inc., Prada, S.p.A.; PVH Corp.; Ralph Lauren Corporation; Samsonite
International S.A., Tory Burch LLC; VF Corporation; and Under Armour, Inc. Any
requests for exceptions to these restrictions and Employer’s ability to seek
injunctive relief shall be made in writing to Employer’s Global Human Resources
Officer. Following receipt of such request, Employer hereby reserves the right,
in its sole discretion, to grant such exception and forego the right to seek
injunctive relief.  Such decision by Employer shall not, in any way, effect any
other right Employer has pursuant to this Agreement, Executive’s offer letter
with employer, or the award agreements evidencing Executive’s equity awards, and
all such rights are hereby explicitly reserved.
13.    Information/Privacy Obligations. In addition to the obligations set forth
above, Executive shall not retain, copy, transfer or otherwise obtain, use, hold
or possess any information whatsoever that resides on Employer’s premises,
databases, electronic servers and/or storage devices/facilities, including any
and all information that Executive had access to as a result of being employed
by Employer, whether in electronic or hard copy format.


6





--------------------------------------------------------------------------------




Notwithstanding this requirement, Executive may make a copy and maintain, but
shall not delete from Employer’s systems, Executive’s Outlook Contacts and
Executive’s Outlook Calendar to the extent Executive’s Outlook Contacts and
Outlook Calendar do not contain proprietary, confidential or trade secret
information of Employer and its subsidiaries and affiliates. Executive may also
take possession of Executive’s own personal items (i.e. family photos and family
records/documents). In the event that Executive breaches this Paragraph 13,
Executive shall be required to reimburse Employer the full amount of any Salary
Continuation Payments received under this Agreement and shall forfeit any
remaining unpaid Salary Continuation Payments, along with any other relief that
Employer may be entitled. In addition, Employer shall be entitled to
preliminarily or permanently enjoin Executive from violating this Paragraph 13
in order to prevent the continuation of such harm and to recover all damages and
other remedies to which it is entitled under law.
14.    Future Cooperation.   In further consideration of Executive’s agreement
to the terms contained herein, Executive agrees to cooperate and provide all
responsive information to Employer’s reasonable requests concerning any
investigation, litigation, or any other matter which relates to any fact or
circumstance known to Executive during his or her employment with Employer.   
Executive agrees to respond to Employer’s request for cooperation and assistance
within three (3) business days of any such request, or as soon thereafter as is
reasonably practicable.  Executive acknowledges that he or she is not entitled
to further compensation or consideration from Employer for such cooperation or
assistance. Notwithstanding the foregoing, Employer will reimburse Executive for
all reasonable and documented travel expenses incurred by Executive in
connection with fulfilling her obligations under this Paragraph 14, provided
Executive receives advance written approval prior to incurring any such expense
in excess of $500.
15.    Executive’s Understanding. Executive acknowledges by signing this
Agreement that Executive has read and understands this document, as well as the
Executive has conferred with or had opportunity to confer with attorneys
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to Executive except as set forth
herein, and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.
16.    Provisions. It is intended that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. The provisions of
this Agreement shall be construed in accordance with the internal laws of the
State of New York notwithstanding any conflict of laws provisions. In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph, or provision of this Agreement shall be determined to be totally
contrary to governing law or otherwise totally unenforceable, the paragraph,
subparagraph, or provision shall be severed and disregarded and the remainder of
this Agreement shall be enforced to the maximum extent permitted by law.
17.    Non-Admission of Liability. Neither this Agreement nor performance
hereunder constitutes an admission by any of the Released Parties of any
violation of any federal, state,


7





--------------------------------------------------------------------------------




or local law, regulation, common-law, breach of any contract, or any other
wrongdoing of any type. The Released Parties specifically deny that they or any
of their officers, directors or employees engaged in any wrongdoing concerning
Executive.
18.    Section 409A.
(a)    This Agreement (and all payments and benefits under this Agreement) is
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and other interpretive
guidance thereunder (collectively, “Section 409A”), and shall be construed and
interpreted in accordance with such intent. To the extent that any amount
payable pursuant to this Agreement is subject to Code Section 409A, it shall be
paid in a manner that will comply therewith, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect to Code Section 409A (the
“Guidance”); provided, however, that nothing hereunder shall (i) guarantee that
the payments will not be subject to taxes, interest and penalties under Section
409A of the Code; (ii) entitle Executive to a reimbursement on any tax liability
incurred in connection with payments provided hereunder; or (iii) transfer any
liability from Executive or any other individual to Employer or any of its
affiliates, employees or agents pursuant to the terms of this Agreement or
otherwise. In the event that any provision of this Agreement would fail to
satisfy the requirement of Code Section 409A and the Guidance, Employer shall be
permitted to reform this Agreement to maintain to the maximum extent practicable
the original intent thereof without violating the requirements of Code Section
409A or the Guidance.
(b)    Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to 409A to the extent provided in the Treasury Regulations
1.409A-1(b)(4) (“short terms deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraphs (iii)) and other applicable
provisions of Section 409A.
19.    Overpayments, Employee Reimbursements and Return of Company Property.
(a)    Executive agrees to repay any overpayment of Salary Continuation
Payments, other severance, or other amount miscalculated hereunder to which
Executive is not expressly entitled under the terms of this Agreement
(“Severance Overpayment”). Executive expressly agrees that Employer may
reconcile or set off any Severance Overpayments against any remaining unpaid
Salary Continuation Payments or other severance pay, due under this Agreement.
(b)    Executive further agrees that if Executive does not return all Employer
property or reimburse Employer for all personal expenses charged to Employer
within 7 days of executing this Agreement, then Employer may reconcile or set
off the value of the property or the amount of the personal charges against any
remaining unpaid Salary Continuation Payments, other severance, or other amount
due hereunder. For purposes of this paragraph, the value of any Employer
property shall be determined by Employer in its sole discretion.


8





--------------------------------------------------------------------------------




20.    Additional Release. Executive agrees that her entitlement to payments
described in paragraph 2, including but not limited to Salary Continuation
Payments, is expressly conditioned on her execution of a subsequent release in
the form annexed hereto as Addendum no earlier than December 31, 2019. If
Executive does not execute this additional release, she will not be entitled to
any payments described in paragraph 2, including but not limited to unpaid
Salary Continuation Payments or COBRA continuation benefits.


9





--------------------------------------------------------------------------------




In witness whereof, the parties hereto have executed and delivered this
agreement.
TAPESTRY, INC.
_/s/ Sarah Dunn___________________________
Sarah Dunn
Global Human Resources Officer


Date: _Dec. 30, 2019_______________________


Accepted and agreed to.
EXECUTIVE:


_/s/ Anna Bakst___________________________
Anna Bakst


Date: _Dec. 22, 2019________________________


10





--------------------------------------------------------------------------------




ADDENDUM


a10qexhibitabseparati_image1.jpg [a10qexhibitabseparati_image1.jpg]


Addendum Release
Anna Bakst (“Executive”) enters into this Release Agreement (“Agreement”) with
Tapestry, Inc. (“Employer”), which is effective eight days (8) after the date of
execution by Executive unless Executive revokes the Agreement before that date,
for and in consideration of the promises made among the parties and other good
and valuable consideration including as set forth in the Separation and Release
Agreement between the parties as follows:
1.    Release. Executive, for herself, Executive’s successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges
Employer, any affiliated company or subsidiary, their predecessors, successors,
subsidiaries, affiliates, assigns, shareholders, directors, officers, agents,
attorneys, employees, employee benefit plans and their administrators and
trustees, in their individual and official capacities, whether past, present, or
future (the “Released Parties”) from and against any and all actions, suits,
debts, demands, damages, claims, judgments, or liabilities of any nature,
including costs and attorneys’ fees, whether known or unknown, including, but
not limited to, all claims arising out of Executive’s employment with or
separation from any of the Released Parties, such as (by way of example only)
any claim for bonus, severance, or other benefits apart from the benefits
expressly stated herein; breach of contract; wrongful discharge; impairment of
economic opportunity; any claim under common-law or at equity; any tort; claims
for reimbursements; claims for commissions; or claims for employment
discrimination under any state, federal and local law, statute, or regulation or
claims related to any other restriction or the right to terminate employment,
including without limitation, Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act of 1990, as amended; the Human
Rights Act, as Amended; the Age Discrimination in Employment Act, as amended;
the National Labor Relations Act, the Employee Retirement Income Security Act,
the Family and Medical Leave Act of 1993, as amended, the New York State Human
Rights Law, the New York City Administrative Code, the New York Labor Law, the
New York Minimum Wage Act, the statutory provisions regarding
retaliation/discrimination under the New York Worker’s Compensation Law, the New
York City Earned Sick Time Act, the New York City Human Rights Law, the Maryland
Fair Employment Practices Act, Reasonable Accommodations for Disabilities Due to
Pregnancy Law, anti-retaliation provisions of the Maryland workers’ compensation
laws, Baltimore City (Baltimore City, Md., Code art. 4, §§ 3-1, et seq.), Prince
George’s County (Prince George’s Cty., Md., Code, Subtitle 2, Sections 2-185, et
seq.), Howard County (Howard Cty., Md., Code §§ 12.208, et seq.), and Montgomery
County (Montgomery Cty., Md., Code §§ 27-11, et seq.), and any other claim of
discrimination or retaliation in employment (whether based on federal, state, or
local law, statutory or decisional) that may be lawfully waived by agreement;
and corresponding state and local anti-discrimination laws, as applicable,
including but not limited to any other human rights, civil rights, employment
anti-discrimination laws, and family and medical leave laws of the State of New
York and/or the City of New York, as amended. Nothing


11





--------------------------------------------------------------------------------




herein shall release any party from any obligation under this Agreement.
Executive acknowledges and agrees that this release and the covenant not to sue
set forth in Paragraph 2 are essential and material terms of this Agreement and
that, without such release and covenant not to sue, no agreement would have been
reached by the parties and no benefits would have been paid. Executive
understands and acknowledges the significance and consequences of this release
and this Agreement.
(a)    EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. 621 (“ADEA”) AND THE OLDER WORKERS BENEFIT
PROTECTION ACT (“OWBPA”). THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT.


(i) EXECUTIVE AGREES THAT THIS AGREEMENT PROVIDES BENEFITS TO WHICH EXECUTIVE IS
NOT OTHERWISE ENTITLED, AND THAT EMPLOYER HAS ADVISED EXECUTIVE TO CONSULT AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.


(ii) EXECUTIVE HAS BEEN PROVIDED TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
WHETHER EXECUTIVE SHOULD SIGN THIS AGREEMENT AND WAIVE AND RELEASE ALL CLAIMS
AND RIGHTS ARISING UNDER ADEA AND OWBPA. ANY MODIFICATIONS TO THIS AGREEMENT,
MATERIAL OR OTHERWISE, DO NOT RE-START THE 21-DAY CONSIDERATION PERIOD.
  
(iii) EXECUTIVE SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT
AFTER ITS EXECUTION BY EXECUTIVE AND THIS AGREEMENT SHALL NOT BECOME EFFECTIVE
OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD HAS EXPIRED. ANY REVOCATION WITHIN
THIS PERIOD MUST BE SUBMITTED IN WRITING TO EMPLOYER’S CHIEF LEGAL OFFICER AT 10
HUDSON YARDS, NEW YORK, NY 10001 AND MUST STATE: “I HEREBY REVOKE MY ACCEPTANCE
OF OUR AGREEMENT AND GENERAL RELEASE.”


(b)    IN THE EVENT EXECUTIVE RETAINS ANY AMOUNT PAID UNDER THIS AGREEMENT AND
LATER ASSERTS OR FILES A CLAIM, CHARGE, COMPLAINT, OR ACTION AND OBTAINS A
JUDGMENT, IT IS THE INTENT OF THE PARTIES THAT ALL PAYMENTS MADE TO THE
EXECUTIVE HEREUNDER SHALL BE OFFSET AGAINST ANY JUDGMENT EXECUTIVE OBTAINS.


2.    Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
including but not limited to any of the claims released in Paragraph 1 of this
Agreement. In the event of Executive’s breach of the terms of this Agreement,
without prejudice to Employer’s other rights and remedies available at law or in
equity, except as prohibited by law, Executive shall be liable for all


12





--------------------------------------------------------------------------------




costs and expenses (including, without limitation, reasonable attorney’s fees
and legal expenses) incurred by Employer as a result of such breach. Nothing
herein shall prevent Executive or Employer from instituting any action required
to enforce the terms of this Agreement or to determine the validity of this
Agreement.
3.    EEOC, NLRB, SEC, and Governmental Agencies. Notwithstanding the provisions
of Paragraph 2 above, or any provision of this Agreement, nothing in this
Agreement is intended to or shall preclude Executive from filing a complaint
and/or charge with the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Securities and Exchange Commission, or any other
appropriate federal, state, or local government agency, or preclude Executive
from cooperating with any such agency in any investigation. Nothing herein shall
be construed to prevent Executive from enforcing any rights Executive may have
under the Employee Retirement Income Security Act of 1974, commonly known as
ERISA.


Accepted and agreed to.
EXECUTIVE:




_/s/ Anna Bakst_______________________
Anna Bakst


Date: _Jan. 2, 2020____________________






13



